Title: To Alexander Hamilton from Tobias Lear, 10 October 1793
From: Lear, Tobias
To: Hamilton, Alexander



New York October 10th: 1793
Dear Sir

I shall sail from this place for London early in November, and if before that time you can find it convenient to give me the letters which you had the goodness to promise I shall esteem it a mark of peculiar favor. I shall go from London to Amsterdam and letters to our Bankers or other respectable Characters in the latter place might greatly facilitate my business, by shewing them that I am not an unknown adventurer.
I have just come to this place from New Hampshire and I can assure you that in every part of New England where I have been, there appears the strongest marks of attachment to our Government and the estimation in which they hold you individually has lately been proved by the deep regret & unfeigned sorrow which appeared on a report of your death—and the marks of joy & satisfaction exhibited when the report was known to be unfounded. That you may be long preserved in health & usefulness to your Country is the earnest prayer of your fellow Citizens.
Please to make my best respects acceptable to Mrs. Hamilton and receive my sincere wishes for the health & happiness of yourself and of those in whom your happiness depends.
With sincere respect & attachment   I am, Dear sir,   truly your’s

Tobias Lear
Colo. Hamilton.

